UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7505


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

WILLIAM TURNER SMITH,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     James C. Dever III,
Chief District Judge. (5:07-cr-00011-D-1; 5:14-cv-00373-D)


Submitted:   March 24, 2015                 Decided:   April 15, 2015


Before KING, SHEDD, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Turner Smith, Appellant Pro Se. Michael Gordon James,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Turner Smith seeks to appeal the district court’s

order     dismissing       his     28    U.S.C.          § 2255     (2012)     motion    as

successive.        The     order    is    not      appealable       unless     a     circuit

justice    or    judge    issues    a    certificate         of    appealability.        28

U.S.C. § 2253(c)(1)(B) (2012).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating           that    reasonable       jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El       v.   Cockrell,       537    U.S.    322,     336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Smith has not made the requisite showing.                         Accordingly, we deny

a   certificate     of    appealability           and     dismiss    the     appeal.      We

dispense    with        oral   argument       because        the     facts     and     legal




                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3